DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed January 27, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-11 and 13-22 are currently pending. Claims 2-6, 8-11 and 13-19 are withdrawn. Claims 20 is currently amended.  Claim 22 is new.

Claim Rejections - 35 USC § 102 - Withdrawn
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Rejection Withdrawn
RE: Rejection of Claim(s) 1, 7, 12 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ludwig:
Due to the claim amendments the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) has been withdrawn, however the amendment has necessitated a new ground of rejection, as set forth below.

New ground of rejection, necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al., (US 2012/0301411; previously cited) (“Ludwig”), in view of Al-Qahtani et al., (US 2012/0225029; see PTO-892) (“Al-Qahtani”) and Adlag et al., (Clinical, Cosmetic and Investigational Dermatology 2016:9 411-419; see PTO-892) (“Adlag”).
	Ludwig is directed to compositions that contain plant meristem conditioned medium obtained from the plants of the genus Oryza (Abstract and paragraph [0012]).  Ludwig notes that the cosmetic community needs products that improve the characteristics of aging skin (paragraph [0011]).
	Regarding claim 1, Ludwig’s Example 7 (paragraph [0098]) teaches a method for increasing the production of collagen from human fibroblast cells (i.e. animal cells), wherein the fibroblasts are cultured in the presence of an Oryza (Rice) conditioned medium (i.e. plant cell conditioned medium).
	As to claim 1, step (i), Ludwig prepared the human fibroblasts (paragraph [0085]) as described at paragraphs [0090]-[0091] where the fibroblasts were cultured in growth medium and subjected to intrinsic and extrinsic aging.  Ludwig teaches collection of culture medium 48 hours after the last media change (paragraph [0091]).  Thus, Ludwig’s fibroblast preparation reads on “culturing cells from a first source in a first media to produce a first conditioned media”, thus meeting the limitation of claim 1, step (i).
	As to claim 1, step (ii), Ludwig’s Example 1 discloses production of the plant cell conditioned medium from Oryza sativa (Rice) employing various culturing steps that successively increased the culture medium volume to a total volume of 750 liters. The 750 liter culture was cultured for one additional week to produce secondary metabolites (paragraph [0081]), which reads on “culturing cells from a second source in a second media to produce a second conditioned media”, thus meeting the limitation of claim 1, step (ii).
	As to claim 1, step (iii), the rice meristem conditioned medium of Example 1 is used in the in vitro culturing of the fibroblast cells thus resulting in increased production of collagen.  The fibroblast cells are simultaneously cultured in a media comprising the Oryza (Rice) conditioned media (i.e. third media comprising the second conditioned media) wherein a conditioned media is produced and comprises increased levels of secreted collagen, which reads on “culturing in media, simultaneously, cells from the first source in a third media comprising the second conditioned media, to produce a conditioned media”. 
	Although Ludwig teaches the plant cell culture  conditioned medium comprises plant cytokines (paragraph [0036]), and Luddwig acknowledges the increased production and secretion of collagen into the fibroblast culture medium, Ludwig does not further disclose assaying for any other factors such as cytokines and/or chemokines that are secreted into the fibroblast culture medium, or that the method produces cytokines and/or chemokines.  However, Al-Qahtani is directed to methods for preparing skin care products that are effective for reversing skin aging, wherein the products comprise human fibroblast conditioned medium (paragraphs [0263], [0264] and [0265]).  Al-Qahtani teaches the conditioned medium products deliver critical structural proteins and relevant growth factors directly to the skin (paragraphs [0009] and [0083]).  Al-Qahtani further teaches (paragraph [0169] and claim 7) the fibroblast conditioned medium contains growth factors and inflammatory mediators such as, for example, PDGF, IGFs, FGFs, TGFs, EGF, VEGF, HGF, IL-6, G-SCF and KGF (cytokines and/or chemokines; see specification FIG. 20 and 22), as well as extracellular matrix proteins such as type I and type III collagens and various other secreted human dermal matrix proteins.  Al-Qahtani teaches therapeutic uses for the conditioned medium products, including reducing or eliminating wrinkles, frown lines, scarring and other skin conditions associated with aging skin since aging skin is characterized by decreased collagen synthesis and increased collagen breakdown, and it is known that some growth factors stimulate collagen production (paragraph [0169]).
	Thus, Al-Qahtani has established it was well-known in the art that human fibroblast conditioned medium contains type I and type III collagens, as well as growth factors and cytokines, specifically EGF, VEGF, G-SCF and IL-6, and therapeutic skin products comprising the conditioned medium are desirable since they deliver critical structural proteins (e.g. collagen) and relevant growth factors (e.g. VEGF) directly to the skin.
	Adlag, like Al-Qahtani, is directed to skin rejuvenation products that contain growth factors and cytokines and notes that skin aging is due to a decrease in collagen content, thus cosmetic products comprising growth factors and cytokines are desirable because of their ability to promote collagen synthesis (Abstract).  Adlag further teaches commercially available cosmetic products from TNS include conditioned medium from fibroblast cultures since the conditioned medium contains native growth factors and cytokines, such as VEGF, HGF, IL-6 and IL-8 (TNS (SkinMedica, Carlsbad, CA, USA), right column, page 414) which enhance the production of collagen and promote skin rejuvenation (Conclusion, page 418).
	Therefore, although Ludwig does not further teach the disclosed method is for producing cytokines and/or chemokines, Al-Qahtani and Adlag have established it was well-known that such factors are necessarily present in the human fibroblast conditioned medium, therefore one of ordinary skill in the art would have been motivated to modify the method of Ludwig to utilize the fibroblast conditioned medium, comprising the endogenous cytokines and increased levels of collagen, for therapeutic purposes since Al-Qahtani and Adlag have established it was well-known in the art to use human fibroblast conditioned medium in commercial cosmetic products since the presence of the native growth factors and cytokines enhance the production of collagen and thus reverse the effects of skin aging.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Ludwig’s fibroblast conditioned medium to produce cytokines and/or chemokines, thus meeting the limitation of claim 1.
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ludwig with Al-Qahtani and Adlag because each of these teachings are directed at products that improve the characteristics of aging skin.
	Regarding claim 7, Ludwig’s Example 7 discloses the cells from the first source are cells taken from an animal, i.e. fibroblasts and the cells from the second source include cells taken from a plant (rice), thus meeting the limitation of claim 7.
	Regarding claim 20, as set forth above regarding claim 1, the cited prior art renders obvious using the conditioned media in cosmetic products, thus meeting the limitation of claim 20.
	Regarding claim 21, Ludwig’s Example 7 exemplifies the cell from the first source (animal cell) and the cell from the second source (plant cell) comprise cells derived from different donors, thus meeting the limitation of claim 21.
	Regarding claim 22, it is noted, as set forth above, Al-Qahtani teaches human fibroblast conditioned medium contains a variety of cytokines and growth factors, including EGF, VEGF, IL-6 and G-SCF (paragraph [0169] and claim 7), thus meeting the limitation of claim 22.

Response to Remarks/Amendment
Applicant’s arguments, see pages 6-8, filed December 11, 2020, with respect to the rejection(s) of claim(s) 1, 7, 12 and 20-21 under U.S.C. 102(a)(1) and 102(a)(2) have been fully considered.  
It is noted, as set forth above, due to the claim amendments the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) has been withdrawn.
However, a new ground of rejection is set forth above addressing the newly amended limitation directed to the production of cytokines and/or chemokines.

Conclusion
No claim is allowed. No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633